
	

115 SRES 670 ATS: Recognizing the tenth anniversary of the enactment of the Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008. 
U.S. Senate
2018-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 670
		IN THE SENATE OF THE UNITED STATES
		
			October 9, 2018
			Ms. Klobuchar (for herself, Mr. Cassidy, Ms. Smith, Mr. Roberts, Mr. Murphy, Mr. Carper, Mr. Whitehouse, Mr. Durbin, Ms. Stabenow, Mr. Menendez, Mr. Cardin, and Ms. Collins) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		October 10, 2018Committee discharged; considered and agreed toRESOLUTION
		Recognizing the tenth anniversary of the enactment of the Paul Wellstone and Pete Domenici Mental
			 Health Parity and Addiction Equity Act of 2008. 
	
	
 Whereas, on October 3, 2008, the Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008 (subtitle B of title V of Public Law 110–343) (referred to in this preamble as the MHPAEA) was signed into law;
 Whereas the MHPAEA ensures that employer-based group health plans and group and individual health insurance issuers that provide mental health or substance use disorder coverage do not impose less favorable limitations on mental health or substance abuse use disorder benefits than on medical or surgical benefits;
 Whereas parity protections have been found to decrease out-of-pocket costs for mental health and substance use disorder services;
 Whereas, according to the Substance Abuse and Mental Health Services Administration, in 2017, 18,200,000 individuals in the United States ages 12 and older needed substance use treatment but did not receive specialty treatment in the past year;
 Whereas, in the United States in 2017, an estimated 2 out of 5 adults with any mental illness and 1/2 of adults with serious mental illness who had unmet needs for mental health services did not receive treatment because those individuals could not afford the cost of care; and
 Whereas parity in insurance coverage for behavioral health services consistent with the requirements of the MHPAEA can provide access to life-saving treatment and services: Now, therefore be it
		
	
 That the Senate— (1)commemorates October 3, 2018, as the tenth anniversary of the enactment of the Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008 (subtitle B of title V of Public Law 110–343);
 (2)declares access to behavioral health services a priority; and (3)supports enforcement of the Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008 to protect individuals in the United States who are in need of access to insurance coverage for behavioral health services.
			
